                    UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WISCONSIN



ANDRE L. COLBORN,

                         Plaintiff,

            v.                                Case No. 19‐CV‐484

NETFLIX, INC.,
CHROME MEDIA, LLC,
f/k/a SYNTHESIS FILMS, LLC,
LAURA RICCIARDI, and
MOIRA DEMOS,

                         Defendants.


  COURT MINUTES OF TELEPHONE SCHEDULING CONFERENCE
          REGARDING MEDIATION PROCEEDINGS


             HONORABLE WILLIAM E. DUFFIN PRESIDING

DATE: January 19, 2021 at 1:30 p.m.     DEPUTY CLERK: Linda M. Zik

TIME COMMENCED:          1:31 p.m.      TIME CONCLUDED: 1:53 p.m.

ATT Conference




       Case 1:19-cv-00484-BHL Filed 01/19/21 Page 1 of 3 Document 173
APPEARANCES:

       PLAINTIFF:           George Burnett
                            April Rockstead Barker

       DEFENDANTS:          Local Counsel for all defendants
                            James A. Friedman

                            Netflix, Inc.
                            Leita Walker
                            Matthew E. Kelley

                            Chrome Media, LLC / Laura Ricciardi / Moira Demos
                            Kevin Vick



Settlement Conference set for March 9, 2021 at 9:00 a.m. (CT)_via Zoom video
conference (all day set aside). The parties should also be available the entire day. Prior
to the hearing on:
    (1) 2/16/2021 – plaintiff to submit a written settlement demand to the defendants; it
        should be a compromise number;
    (2) 2/23/2021 – defendants to respond to plaintiff’s written settlement demand; it
        should be a compromise number;
    (3) All parties to also include non‐monetary terms in their written settlement
        demands;
    (4) 3/2/2021 by 4:00 p.m. (Central Time) – each party send to court (not filed):
            a. Mediation letter not to exceed 5 pages single‐spaced setting forth their
               positions (provide to opposing counsel);
            b. Separate ex‐parte letter that includes facts or information that would be
               helpful to the court for the mediation hearing (not to opposing counsel);
            c. Plaintiff’s counsel shall also submit to court the first two initial letters.

An order will issue setting forth these procedures.



COMMENTS:

Attorney James Friedman represents all defendants, but the defendants need to be in
separate breakout rooms for mediation




                                       2
        Case 1:19-cv-00484-BHL Filed 01/19/21 Page 2 of 3 Document 173
COURT has not viewed the Making a Murderer mini‐series.
    BURNETT
    ‐ No need for court to watch the series; parties can provide pertinent excerpts if
       they think it is appropriate
    ‐ There have been no settlement discussions to date

      WALKER
      ‐ Parties believe it is important for the fact finder to review the challenged
        statements in context, but the court is not the fact finder, so is comfortable with
        the role of a mediator

      VICK
      ‐ Agrees

COURT
    ‐ Opening statements may be given; parties to discuss with each other if they
      think they will be productive – must be a consensus – let the court know the
      morning of




                                       3
        Case 1:19-cv-00484-BHL Filed 01/19/21 Page 3 of 3 Document 173
